NO








NO. 12-10-00045-CR
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
EFRAIN CONTRERAS,
APPELLANT                                                     '     APPEAL
FROM THE 241ST
 
V.                                                                         '     JUDICIAL
DISTRICT COURT OF
 
THE STATE OF TEXAS,                                 '     SMITH
COUNTY, TEXAS
APPELLEE
 


MEMORANDUM
OPINION
PER
CURIAM
            This
appeal is being dismissed for want of jurisdiction.  Appellant was convicted of
aggravated sexual assault of a child.  Thereafter, Appellant filed a notice of
appeal. 
            To
be sufficient to invoke the appellate court’s full jurisdiction, the notice of
appeal filed by an appellant in a criminal case must bear the trial court’s
certification of the appellant’s right to appeal under Texas Rule of Appellate
Procedure 25.2(a)(2).  Tex. R. App. P.
25.2(d).  The certification should be part of the record when notice is
filed, but may be added by timely amendment or supplementation.  Id. 
Appellant’s notice of appeal does not include the required certification.
            On
March 30, 2010, this court notified Appellant through his counsel, pursuant to
Texas Rules of Appellate Procedure 25.2 and 37.1, that the notice of appeal
does not include the trial court certification.  The notice also informed
Appellant that the appeal would be dismissed unless, on or before April 9,
2010, the clerk’s record was amended to include the required certification.           The
deadline for responding to this court’s notice has expired, and the clerk’s
record has not been amended to show Appellant’s right to appeal.  Therefore,
the appeal is dismissed for want of jurisdiction.
Opinion delivered April 28, 2010.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
(DO NOT PUBLISH)